Cuyahoga App. No. 92917, 187 Ohio App.3d 786, 2010-Ohio-2208. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County.
Upon consideration of the motion of amici curiae Cuyahoga County Public Defender and Ohio Association of Criminal Defense Lawyers to participate in oral argument scheduled for Wednesday, March 23, 2011, on behalf of appellee, it is ordered by the court that the motion is granted, and amici curiae shall share the time allotted to appellee.